In an action to recover damages for personal injuries resulting from an automobile collision, plaintiff appeals from an order denying her motion for a preference in the trial of the action. Her moving papers establish that she is on the relief rolls of the City of New York, which fact is not controverted by respondents. Order reversed on the facts, with $10 costs and disbursements, and motion granted, without costs. In our opinion the denial of the motion was an improvident exercise of discretion. (Stevens v. Bridge Auto Renting Corp., 262 App. Div. 872; Auchello v. Brooklyn Bus Corp., 257 App. Div. 857.) Nolan, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.